Case 3:15-md-02670-JLS-MDD Document 2530 Filed 03/23/21 PageID.230155 Page 1 of 1



    1
    2
    3
    4
    5
    6
    7
    8                              UNITED STATES DISTRICT COURT
    9                        SOUTHERN DISTRICT OF CALIFORNIA
   10
   11
         IN RE PACKAGED SEAFOOD                  MDL Case No. 15-md-2670-JLS-MDD
   12    PRODUCTS ANTITRUST
   13    LITIGATION                              ORDER GRANTING MOTION TO
                                                 WITHDRAW APPEARANCE OF
   14    ALL ACTIONS                             COUNSEL
   15
                                                 [ECF No. 2521]
   16
   17
               Pursuant to Civil Local Rule 83.3(f)(3), the Motion to Withdraw Appearance
   18
        of Counsel (ECF no. 2521) is granted. Appearance of attorney Brian Fitzpatrick on
   19
        behalf of Tri-Union Seafoods LLC d/b/a Chicken of the Sea International and Thai
   20
        Union Group PCL is withdrawn. The Clerk of Court is directed to update the docket
   21
        to reflect the withdrawal of Mr. Fitzpatrick and remove his name from the CM/ECF
   22
        electronic service list.
   23
   24          IT IS SO ORDERED.

   25   Dated: March 23, 2021

   26
   27
   28
